EXHIBIT 16.1 August 16, 2012 Securities and Exchange Commission treet, N.E. Washington, DC20549 Ladies and Gentlemen: We have read the statements of VHGI Holdings, Inc. pertaining to our firm included under Item 4.01 of Form 8-K, to be filed on or about August 16, 2012 and agree with such statements as they pertain to our firm.We have no basis to agree or disagree with other statements of the registrant contained therein. Sincerely, /s/ Pritchett, Siler & Hardy, P.C. PRITCHETT, SILER & HARDY, P.C.
